Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 6 recites “a first SBG device” should be changed to --a first switchable Bragg grating (SBG) array device--
Claim 1, line 18 recites “a image surface” should be changed to --an image surface-- 
Claim 11, line 12 recites “said source” should be changed to --said light source--
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-18 of U.S. Patent No. 9,075,184 in view of Popovich et al. US 2010/0202725.
Pending claims
Patent claims


    a means for coupling said first wavelength light into said first light guide, said first wavelength light undergoing total internal reflection within said first light guide; each said SBG element of said first SBG device diffracting said first wavelength light to form an image region on a image surface when subjected to an applied voltage via said transparent electrodes.








3. The projection display of claim 1 wherein the image surface is more than 25 centimeters from said display.

4. The projection display of claim 1 wherein the image surface is more than 50 centimeters from said display.

5. The projection display of claim 1wherein one said image region comprises an image of a keyboard.

6. The projection display of claim 1 wherein said image region is an image pixel.

7. The projection display of claim 1 wherein said SBG elements pre-distort the shape of said image region.

8. The projection display of claim 1 wherein image surface is a diffusing material.

9. The projection display of claim 1 wherein image surface is the retina of an eye.



11. The projection display of claim 1 further comprising: at least one infrared source; means for directing infrared light from said source towards said image surface and at least one infrared sensor operative to detect light scatter from an object disposed in proximity to said image surface.

12. The projection display of claim 11 wherein said infrared source is a laser.

13. The projection display of claim 11 wherein said infrared sensor comprises an image sensing array and lens.

14. The projection display of claim 11 wherein said first SBG device contains at least one infrared diffracting SBG element operative to diffract infrared light from said infrared source towards said image surface when said infrared diffracting SBG element is subjected to an applied voltage via said transparent electrodes.

15. The projection display of claim 1 further comprising: second and third light sources emitting light of second and third wavelengths; second and when subjected to an applied voltage via said transparent electrodes.















16. The projection display of claim 15 wherein said first, second and third image regions substantially overlap.

17. The projection display of claim 15 wherein in each said first, second and third wavelength SBG device said SBG elements are activated in bands, each said band comprising at least one row of SBG elements, each said band being continuously scrolled vertically, wherein at least one band in each of said first, second and third SBG devices is 

    a means for coupling said first wavelength light into said first light guide, said first wavelength light undergoing total internal reflection within said first light guide; each said SBG element having a diffracting state and a non-diffracting state; characterized in that each said SBG element when in its diffracting state diffracts said first wavelength light to form a focused image region of predefined geometry and luminance distribution on said image surface, wherein said SBG element encodes wavefront and phase information corresponding to said geometry and said luminance distribution.




18. The projection display of claim 1 wherein the image surface is more than 25 centimeters from said display.

4.  The projection display of claim 1 wherein the image surface is more than 50 centimeters from said display.

5. The projection display of claim 1 wherein one said image region comprises an image of a keyboard.

6. The projection display of claim 1 wherein said image region is an image pixel.

7. The projection display of claim 1 wherein said SBG elements pre-distort the shape of said image region.

8. The projection display of claim 1 wherein image surface is a diffusing material.

9. The projection display of claim 1 wherein image surface is the retina of an eye.



11. The projection display of claim 1 further comprising: at least one infrared source; means for directing infrared light from said source towards said image surface and at least one infrared sensor operative to detect light scattered from an object disposed in proximity to said image surface.

12.  The projection display of claim 11 wherein said infrared source is a laser.

13. The projection display of claim 11 wherein said infrared sensor comprises an image sensing array and lens.

14.  The projection display of claim 11 wherein said first SBG array contains at least one infrared diffracting SBG element operative to diffract infrared light from said infrared source towards said image surface when said infrared diffracting SBG element is subjected to an applied voltage via said transparent electrodes. 

15.  The projection display of claim 1 further comprising: second and third light sources emitting light of second and third wavelengths; second and 

16. The projection display of claim 15 wherein said first, second and third image regions substantially overlap.

17.  The projection display of claim 15 wherein in each said first, second and third wavelength SBG array said SBG elements are configured in rows and columns of a rectangular array and are switched sequentially into their diffracting states in bands comprising at least one row of SBG elements, wherein at least one band of SBG elements in each 


Patent claim 1 does not claim when subjected to an applied voltage via said transparent electrodes.
Popovich teaches each ESBG pixel sandwiched between transparent substrate to which transparent electrodes are applied voltage. See Popovich ¶18.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify each ESBG pixel sandwiched between transparent substrate to which transparent electrodes are applied voltage disclosed by Popovich for the system of claims. The motivation for doing so would provide a compact, efficient laser display incorporating an ESBG despeckler device that can overcome the problem of laser speckle. See Popovich ¶23. 
In regards to the application dependent claim(s) 2-17, these limitations are not patentably distinct from the patent dependent claim(s) 3-18 of the US-Patent 9,075,184.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: April 12, 2021